

[LOGO GRAPHIC APEAR HERE]
Tel: 412/422-9900
Fax: 412/422-3900
 
Real Estate Group
Penn Liberty Plaza I
1300 Penn Avenue, Suite 300
Pittsburgh, PA 15222-4211



November 26, 2008




Mr. Sean M. Teague- Partner
DTZ FHO Partners
One International Place
Boston, MA 02110


RE:
FIFTH AMENDMENT TO AGREEMENT OF LEASE DATED JULY 17, 1990 BY AND BETWEEN THE
BUNCHER COMPANY, AS LANDLORD, AND HAEMONETICS CORPORATION, AS TENANT, AS AMENDED
BY FIRST AMENDMENT TO AGREEMENT OF LEASE DATED APRIL 30, 1991, AS AMENDED BY
SECOND AMENDMENT TO AGREEMENT OF LEASE DATED OCTOBER 18, 2000, AS AMENDED BY
THIRD AMENDMENT TO AGREEMENT OF LEASE DATED MARCH 23, 2004, AND AS AMENDED BY
FOURTH AMENDMENT DATED MARCH 12, 2008 (COLLECTIVELY “THE LEASE”) COVERING THE
PROPERTY LOCATED IN BUNCHER COMMERCE PARK, LEETSDALE, PA (THE “LEASED PREMISES”)



Dear Mr. Teague


Enclosed is one (1) fully executed original of the above referenced Fifth
Amendment to Agreement of Lease. We retained two signed originals for our files.


Thank you for your cooperation in finalizing this transaction.


Should you have any questions regarding this matter, do not hesitate to give me
a call.


Very truly yours


[SIGNATHURE GRAPHIC HERE]
Brian R. Goetz
Executive Vice President - Real Estate Group


BRG/mcz
Enclosure









--------------------------------------------------------------------------------




FIFTH AMENDMENT TO AGREEMENT OF LEASE


MADE AS OF THE 1st DAY OF October, 2008


BY AND BETWEEN


THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having its
principal place of business in Allegheny County, Pennsylvania


AND


HAEMONETICS CORPORATION, as Tenant, a Massachusetts corporation having its
principal place of business in the City of Braintree, Norfolk County,
Massachusetts


WHEREAS, the parties hereto have entered into a certain Agreement of Lease dated
July 17, 1990, as amended by First Amendment to Agreement of Lease dated April
30, 1991, by Second Amendment to Agreement of Lease dated October 18, 2000, by
Third Amendment to Agreement of Lease dated March 23, 2004, and by Fourth
Amendment to Agreement of Lease dated March 12, 2008 (hereinafter collectively
called the “Lease”), covering certain property known as Buildings 18 and 18A on
Avenue C and a portion of Building 3 on Avenue A (the “Building #3 Space”), in
the Buncher Commerce Park, Borough of Leetsdale, Allegheny County, Pennsylvania
and more particularly described in the Lease and called herein and therein the
Leased Premises; and WHEREAS, all terms defined in the Lease and used herein
shall have the same meaning herein as in the Lease unless otherwise provided
herein; and


WHEREAS, the parties hereto desire to further amend the Lease to (i) expand the
Leased Premises by 809 square feet of agreed upon space located alongside
Building 18 (the “Building 18 Expansion Space”) as shown shaded in yellow on
Exhibit A-5 which is attached hereto and made a part hereof, (ii) extend the
Roll Over Term of the Lease for seven (7) additional years (the “Second Extended
Term”), (iii) increase the monthly rental for the Leased Premises, (iv) provide
for two additional extensions of the term of the Lease (each an “Additional
Renewal Term”), (v) provide Tenant with an allowance (“Tenant Improvement
Allowance”) to make certain improvements to the Leased Premises, and (vi)
provide for other changes to the Lease that reflect the agreement reached by the
parties.


NOW, THEREFORE in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:


1.      LEASED PREMISES: Subject to the provisions of paragraph 3 of this Fifth
Amendment to Agreement of Lease, effective October 1, 2008, the Leased Premises
shall be expanded to include the Building 18 Expansion Space and the Building 18
Expansion Space shall be included in and become a part of the Leased





1

--------------------------------------------------------------------------------




Premises. The total rentable square footage of the Leased Premises, including
the Building 18 Expansion Space shall be 111,047, allocated as follows: Building
18 and 18A (81,929); Building 3 Space (28,309); and Building 18 Expansion Space
(809). Tenant has examined the Building 18 Expansion Space and takes the same AS
IS/WHERE IS.


2. TERM: The term of the Lease, exclusive of the Building #3 Space, is hereby
extended for the Second Extended Term to commence immediately following the
expiration of the Roll Over Term. The expiration date of the Lease as extended
by the Second Extended Term, exclusive of the Building #3 Space, is hereby
changed from June 30, 2011, to June 30, 2018. The expiration date of the Lease,
as it applies to the Building #3 Space, shall remain April 30, 2009.


3. RENT: Tenant shall pay to Landlord as monthly rental for the Leased Premises,
as expanded by the Building #18 Expansion Space, the following amounts at the
following times:


A.
Tenant shall continue to pay to Landlord as monthly rental for the Leased
Premises (i.e. Building 18 and 18A and the Building #3 Space) the existing
monthly rental of $38,692.23 to and including October 1, 2008.



B.
Beginning October 1, 2008 and on the first day of each succeeding calendar month
thereafter to and including March 1, 2009, Tenant shall pay to Landlord as
monthly rental for the Leased Premises, as expanded by the Building 18 Expansion
Space, the amount of $38,942.23.



C.
In the event Tenant exercises its option to extend the Lease and the term
thereof for the Building #3 Space for the New Renewal Term(s) as provided in
paragraph 7 of the Fourth Amendment to Agreement of Lease, beginning on April 1,
2009, Tenant shall continue to pay to Landlord as monthly rental for the Leased
Premises (i.e. Building 18 and 18A, Building 18 Expansion Space and the Building
#3 Space) the amount of $38,942.23.



D.
In the event the Building #3 Lease Term or any extension thereof terminates for
whatever cause, beginning on the first day of the month following the
termination of the Building #3 Lease and on the first day of each calendar month
thereafter to and including June 1, 2011, Tenant shall pay to Landlord as
monthly rental for the Leased Premises (i.e. Building 18 and 18A and the
Building 18 Expansion Space the amount of $28,916.13.



E.
Beginning on July 1, 2011, and on the first day of each calendar month
thereafter for the balance of the Second Extended Term, Tenant shall pay to
Landlord as monthly rental for the Leased




2

--------------------------------------------------------------------------------




Premises (i.e. Building 18 and 18A and the Building 18 Expansion Space) the
amount of $31,997.49.


The rentals under this paragraph 3 shall be payable in advance, without demand,
deduction or set off. All rentals and other sums payable as additional rental
hereunder shall be paid to Landlord at 1300 Penn Avenue, P.O. Box 768,
Pittsburgh, PA 15230-0768 or at such other place or to such other person as may
be designated by Landlord in writing.


4. Paragraph 5 of the Second Amendment to Agreement of Lease dated October 18,
2000, is hereby deleted in its entirety.


5. RENEWAL OPTION: Tenant shall have the right and option to extend the Second
Extended Term of the Lease for the Leased Premises, excluding the Building #3
Space, for two additional terms of five (5) years (each an “Additional Renewal
Term”) to commence immediately following the expiration of the Second Extended
Term, or first Additional Renewal Term, whichever is applicable. Tenant may
exercise the right to extend the term of the Lease for an Additional Renewal
Term only by delivering to Landlord written notice of Tenant’s exercise of such
right no less than nine (9) months prior to the expiration date of the Second
Extended Term or the first Additional Renewal Term, if applicable, time being of
the essence. The terms and conditions of the Lease shall continue in full force
and effect for each Additional Renewal Term except that the monthly rental for
each Additional Renewal Term shall be calculated pursuant to the following
formula:


The monthly rental for the Additional Renewal Term for which this calculation is
made shall equal $31,997.49 multiplied by a fraction, the numerator of which is
the CPI in effect on the expiration of the Second Extended Term or the first
Additional Renewal Term, whichever is applicable, and the denominator of which
is the CPI in effect for June 2011.


Notwithstanding the result of the above calculation, the monthly rental for each
applicable Additional Renewal Term shall not be less that the monthly rental in
effect for the preceding term.


The CPI, as referred to herein, means the Consumer Price Index for all Urban
Consumers 1984=100 relating to the United States City Average, as issued by the
Bureau of Labor Statistics of the United States Department of Labor, or any
successor to the function thereof. In the event of the conversion of the CPI to
a different standard reference base or any other revision thereof, the
determination hereunder shall be made with the use of such Bureau of Labor
Statistics or successor to the functions thereof or in the absence of the
publication of such conversion factor, such formula or table as the parties
shall mutually designate.


As a condition precedent to the commencement of the first Additional Renewal
Term, or the second Additional Renewal Term, whichever is applicable, Tenant
shall not be in default of the Lease, and Haemonetics Corporation, itself or its
affiliate, shall be in full possession of the Leased Premises continually during
the Second Extended Term



3

--------------------------------------------------------------------------------




and at the commencement of the first Additional Renewal Term, or during the
first Additional Renewal Term, and at the commencement of the Second Additional
Renewal Term, whichever is applicable. If the conditions precedent are not met,
Landlord may, at its option, terminate the Lease as of the last day of the
Second Extended Term or first Additional Term, whichever is applicable, of the
Lease.


6. TENANT IMPROVEMENT ALLOWANCE: As an inducement for Tenant entering into the
Second Extended Term and the faithful performance of its obligations under the
Lease, Landlord shall, provided Tenant is not then in default hereunder, pay to
Tenant a Tenant Improvement Allowance in the amount of $82,000.00 to be used to
offset the cost of tenant improvements to the Leased Premises. Landlord shall
pay to Tenant the Tenant Improvement Allowance within twenty (20) days after
receipt of proper documentation of the cost of the completed tenant
improvements. Any amount of Tenant Improvement Allowance not used by Tenant
shall be retained by Landlord and shall be used to offset rental.


7. TENANT’S WORK: Tenant shall have the right at Tenant’s sole cost and expense
to make certain improvements as shown on Exhibit B-5 attached hereto and made a
part hereof (“Tenant’s Work”) to the Leased Premises and to the Building 18
Expansion Space. Tenant’s Work shall be made in a good and workmanlike manner.
All contracts for Tenant’s Work shall require signed releases against mechanics
liens upon payment in full for such Tenant’s Work.


If Tenant’s Work is constructed by persons other than Landlord or Tenant, Tenant
shall cause its contractors to provide Landlord with evidence of commercial
general liability insurance at the limits set forth in section 8 of the
Agreement of Lease and shall name Landlord as additional insured and shall
provide Landlord with evidence of Workers’ Compensation and Employers Liability
insurance. Tenant shall indemnify and save harmless Landlord from all expense,
liens, claims, damages or injuries to either persons or property arising out of,
or resulting from the making of Tenant’s Work. Tenant’s Work shall be subject to
the terms and conditions set forth in section 5 of the Agreement of Lease dated
July 17, 1990.


8. RIGHT OF FIRST OFFER: During the Second Extended Term only, Landlord, before
offering any vacant space in Building #19/19A for rent to any third party, shall
first offer same to Tenant for lease upon terms and conditions Landlord is
willing to accept. Tenant shall have the right within fifteen (15) business days
of the notice of such written offer to accept or reject such offer, which
acceptance or rejection shall be in writing. If Tenant rejects such offer, does
not accept the offer or fails to respond to said offer within said fifteen (15)
day period, Landlord may offer such space for rent to third parties, and
Landlord shall have no further obligation to offer such space to Tenant.


9. RENOVATIONS AND REPAIRS: Landlord shall use Landlord’s best efforts to
substantially complete within a commercially reasonable period of time following
execution of this Fifth Amendment to Agreement of Lease, and at Landlord’s sole
cost and expense, the following renovations and repairs: (i) milling, repaving,
and re-striping the existing parking lot; and (ii) inspecting, repairing and/or
replacing the unit



4

--------------------------------------------------------------------------------




heaters in the warehouse portion of Buildings 18 and 18A of the Leased Premises
(the “Renovations and Repairs”).


The parties acknowledge and understand that Landlord will be performing the
Renovations and Repairs in the Leased Premises during the time Tenant occupies
the Leased Premises. Landlord and Tenant shall each take reasonable steps to
protect Tenant’s property from loss or damage during the time the Renovations
and Repairs are being performed and the parties shall reasonably cooperate with
one another so that Landlord may complete the Renovations and Repairs with all
due dispatch while minimizing interference with the conduct of Tenant’s business
operations.


10. BROKER: Except as provided below, Landlord and Tenant each hereby warrants
to the other that no real estate broker has been involved in this transaction on
its behalf and that no finder’s fees, referral fees, or real estate commissions
have been earned by any third party. Tenant hereby agrees to indemnify Landlord
and Landlord hereby agrees to indemnify Tenant for any liability or claims for
commissions or fees arising from a breach of this warranty by it. The only real
estate broker involved in this transaction is DTZ FHO Partners whose commission
or fee with respect to this transaction shall be paid by Landlord in accordance
with that certain letter to DTZ FHO dated July 11, 2008.


WITNESS the due execution hereof on the day and year first written above.


ATTEST:
THE BUNCHER COMPANY
BY:
[SIGNATURE APPEARS HERE]
 
BY:
[SIGNATURE APPEARS HERE]
 
Bernita Buncher
 
Thomas J. Balestrieri
 
Secretary
 
President/CEO



(Corporate Seal)            


ATTEST:
HAEMONETICS CORPORATION
BY:
[SIGNATURE APPEARS HERE]
 
BY:
[SIGNATURE APPEARS HERE]
Name:
[SIGNATURE APPEARS HERE]
 
Name:
[SIGNATURE APPEARS HERE]
Title:
[SIGNATURE APPEARS HERE]
 
Title:
[SIGNATURE APPEARS HERE]



(Corporate Seal)            



5